947 F.2d 940
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward Wesley BOWLES, Plaintiff-Appellant,v.George KEYES, Lieutenant;  Helen Woods, R.N.;  Dolly Huff,L.P.N.;  James A. Boyer, Medical Technician,Defendants-Appellees.
No. 91-7207.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 24, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-91-96-R)
Edward Wesley Bowles, appellant pro se.
Carole Marie Agee, Woods, Rogers & Hazlegrove, Roanoke, Va., for appellees.
W.D.Va.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Edward Wesley Bowles appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record, the district court's opinion, and the briefs discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Bowles v. Keyes, No. CA-91-96-R (W.D.Va. July 8, 1991).   Appellant's motion for discovery is denied.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.